Title: From James Madison to George Long, [Post–26 December 1824] (letter not found)
From: Madison, James
To: Long, George


        ¶ To George Long. Letters not found. Post-26 December 1824. Mentioned by Long in his letter to Henry Tutwiler, 30 May 1875, published in Thomas Fitzhugh, ed., Letters of George Long (Charlottesville, Va., 1917), 24–25: “Soon after my arrival in Virginia, and it was either in December 1824 or in January 1825, I received a

letter from Mr. Madison, whom I had not then seen. He asked me if I could write something in the newspapers which would give the people some notion of what I proposed to do as a teacher in the new University. I wrote something which appeared in the Richmond Enquirer, but I have no copy of it. … I must have written either in December 1824 or in January 1825. Mr. Madison on reading what I had written wrote to me a very kind letter. It is enough to say that he was much pleased with what I had done and with the plain simple way in which I had expressed my meaning. I often saw Mr. Madison afterwards, and I think that he was one of the most sensible men that I ever spoke to. I do not know what I should think of my youthful work if I saw it now, but Mr. Madison’s approbation makes me suppose that it contained good sense, and was of a practical nature, and adapted for the use of young men whom I was going to teach.”
      